Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.1 SCHEDULE K TO OLEODUCTO CENTRAL AGREEMENT TRANSPORTATION AGREEMENT dated as of March 31, 1995 between OLEODUCTO CENTRAL S.A. and [NAME OF INITIAL SHIPPER] TRANSPORTATION AGREEMENT AGREEMENT, dated as of March 31, 1995, by and between [name of Initial Shipper  Ecopetrol, BPEC, TOTAL Exploratie, and Triton Colombia] a existing under the laws of (herein, together with its successors and permitted assigns, called  Initial Shipper ), and OLEODUCTO CENTRAL S.A., a sociedad anónima existing under the laws of Colombia (herein, together with its successors and permitted assigns, called  Carrier ). RECITALS WHEREAS: A. Initial Shipper has rights to dispose of its share of production from the Cusiana Area (as hereinafter defined) and its share of production from other fields in which it owns an interest in the vicinity of the Oleoducto Central (as hereinafter defined); B. Carrier wishes to grant to Initial Shipper transportation rights to ship Petroleum (as hereinafter defined) through the Oleoducto Central, subject to the terms and conditions of this Agreement; C. The Parties wish to specify the terms and conditions upon which Carrier shall receive, transport, and redeliver such Petroleum through the Oleoducto Central; D. Carrier and Initial Shipper are concurrently entering into an Advance Tariff Agreement (as hereinafter defined); and E. Pursuant to the terms of the Oleoducto Central Agreement (as hereinafter defined), Carrier agreed to enter into this Agreement with Initial Shipper. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained and for other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), Initial Shipper and Carrier agree as follows: TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INTERPRETATION Section 1.1. Definitions 2 Section 1.2. Interpretation 2 ARTICLE TWO TRANSPORTATION Section 2.1. Dedication 2 Section 2.2. Release 2 Section 2.3. Performance 3 ARTICLE THREE RIGHTS TO OLEODUCTO CENTRAL CAPACITY Section 3.1. Entitlement to Capacity 3 Section 3.2. Other Agreements 3 Section 3.3. El Porvenir-Vasconia Segment 3 Section 3.4. Sole Risk Facilities; Entitlement to Sole Risk Capacity 4 ARTICLE FOUR PAYMENT OF TARIFFS AND OTHER CHARGES Section 4.1. Payment of Tariffs 4 Section 4.2. Interim Statements 4 Section 4.3. Payment In Kind 5 Section 4.4. Quarterly Reconciliation 6 Section 4.5. Disputed Bills 6 Section 4.6. Remedies of Carrier 6 Section 4.7. Taxes 8 Section 4.8. Modification of Tariff Regulations 8 Section 4.9. Right of Set Off 8 i ARTICLE FIVE TARIFF ADVANCES AND TRANSPORTATION NOTES Section 5.1. Commitment to Provide Tariff Advances or to Purchase Transportation Notes 8 Section 5.2. Terms of Tariff Advances and Transportation Notes 9 ARTICLE SIX TERM Section 6.1. Term 10 Section 6.2. Partial Termination 10 Section 6.3. Recommissioning 11 ARTICLE SEVEN CAPACITY RELEASES; ASSIGNMENT Section 7.1. Capacity Releases 12 Section 7.2. Conditions to Capacity Release 13 Section 7.3. Assignment by Carrier 14 Section 7.4. Assignment by Initial Shipper 14 Section 7.5. Production from Cusiana Area in Excess of Proportionate Share of Available Capacity 17 Section 7.6. No Assignment 17 ARTICLE EIGHT EXCUSABLE EVENT Section 8.1. Excusable Event Defined 17 Section 8.2. Notice 18 Section 8.3. Suspension of Obligations 18 Section 8.4. Strikes 18 Section 8.5. Lack of Finances 18 Section 8.6. Obligation of Carrier 18 ARTICLE NINE GENERAL Section 9.1. Notices 19 Section 9.2. Entire Agreement 19 Section 9.3. Governing Law 20 Section 9.4. Commercial Obligations 20 ii Section 9.5. Nature of Obligations 20 Section 9.6. Waiver of Immunity 20 Section 9.7. Amendment of General Terms and Conditions 20 Section 9.8. JOA and Association Contracts 20 Section 9.9. Severability 20 Section 9.10. Further Assurances 21 Section 9.11. Headings 21 Section 9.12. Remedies 21 Section 9.13. Waiver 21 Section 9.14. Approvals 21 Section 9.15. Acknowledgement 21 Section 9.16. Counterparts 21 Section 9.17. Language of Agreement 21 iii Schedule A  Definitions Schedule B  Oleoducto Central Description Schedule C  Tariff Regulations Schedule D  Initial Shippers General Terms and Conditions Schedule E  Form of Transportation Note Schedule F  Form of Designation Notice Schedule G  Form of Disputed Invoice Notice Schedule H  Central Llanos Contracts iv ARTICLE ONE DEFINITIONS AND INTERPRETATION Section 1.1. Definitions . Unless the context otherwise requires, defined terms in this Agreement and the Schedules to this Agreement, which are identified by the capitalization of the first letter of each principal word thereof, have the meanings assigned to them in Schedule A hereto. Section 1.2. Interpretation . For all purposes of this Agreement and in the Schedules to this Agreement, except as otherwise expressly provided or to the extent that the context otherwise requires: (a) the terms defined herein include the plural as well as the singular and vice versa; (b) words importing gender include all genders; (c) any reference to an  Article  or a  Section  refers to an Article or a
